DETAILED ACTION
Claim Objections
Claims 1-9 and 18-20 are objected to because of the following informalities:  in claim 1, line 2 and 6, in claim 3, line 2, in claim 4, line 2, and in claim 18, line 3 and 7, all have multiple words typed as a single word, i.e., spaces are missing between the words.  For example, claim 1, line 2, the limitation “bandmadeofmetallicglasswithanelasticmodulusgreater” has been mistyped as a single word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,7-9,12-14, 16-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 3, “the opposite end” lacks antecedence.
In claim 3, line 3, “the opposite end” lacks antecedence.  In line 6, “the thickness of the distal end” and “the thickness of the middle part” lack antecedence.
In claim 4, line 3, “the opposite end” lacks antecedence.  In line 6, “the thickness of the distal end” and “the thickness of the middle part” lack antecedence.
In claims 7-9, “the hardness” lacks antecedence.
In claim 12, line 4, “the opposite end” lacks antecedence.
In claim 13, line 4, “the opposite end” lacks antecedence.  In line 6, “the thickness of the distal end” and “the thickness of the middle part” lack antecedence.
“the opposite end” lacks antecedence.
In claim 14, line 4, “the opposite end” lacks antecedence.  In line 6, “the thickness of the distal end” and “the thickness of the middle part” lack antecedence.
In claims 16-17 and 20, “the hardness” lacks antecedence.
Allowable Subject Matter
Claims 1, 5, 6, 10, 11, 15, 18 and 19 are allowed.  The prior art fails to disclose a timepiece band comprising a first band made of metallic glass with an elastic modulus greater than or equal to 30 GPa and less than or equal to 70 GPa, and an elastic limit greater than or equal to 2% and less than or equal to 20%, and configured to connect to a timepiece case; and a second band made of metallic glass with an elastic modulus greater than or equal to 30 GPa and less than or equal to 70 GPa, and an elastic limit greater than or equal to 2% and less than or equal to 20%, and configured to connect to the timepiece case
Claims 2-4, 7-9, 12-14, 16-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677